Citation Nr: 0721723	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of left fourth finger flexion tendon rupture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to April 
1986.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDING OF FACT

The veteran's residuals of left fourth finger flexion tendon 
rupture result in ankylosis of the left fourth finger distal 
and proximal interphalangeal joints and no more than mild 
incomplete paralysis of the left median nerve.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of left fourth finger flexion tendon rupture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a Diagnostic Codes 5227, 
5230 (2006); 4.118 Diagnostic Code 7805 (2006); 4.123, 4.124, 
4.124a Diagnostic Code 8515 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
May 2004 and March 2006.  The May 2004 letter was provided to 
the veteran prior to the initial adjudication by the RO in 
November 2004.  The veteran was informed of the requirements 
of a successful claim for an increased rating, that is, that 
his disability had increased in severity.  This notice thus 
sufficiently provided the veteran with notice as to 
assignment of disability ratings.  He was also told of his 
and VA's respective duties in obtaining evidence and asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The March 2006 letter provided 
him with notice as to assignment of effective dates and 
additional notice regarding assignment of disability ratings.  
The content of both letters and the timing of the May 2004 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Although notice as to 
assignment of effective dates did not precede the initial 
adjudication by the RO, no prejudice to the veteran can 
result.  As the Board is denying his claim, any questions 
regarding assignment of an effective date are moot. 

Medical treatment records and reports from VA health 
treatment providers are of record.  The veteran has not 
requested VA assistance in obtaining any other evidence.  
Appropriate VA examinations were afforded the veteran in June 
2004 and October 2006.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Service connection for the disability on appeal was 
established by the RO in a September 1986 rating decision.  A 
10 percent rating was assigned and that rating remained in 
place until the veteran filed his claim for an increased 
rating in March 2004.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

Ratings for disabilities of the extremities depend, in part, 
on the "handedness" of the veteran, that is, whether the 
affected extremity is of the dominant (major) or non-dominant 
(minor) side.  See 38 C.F.R. § 4.69.  The record establishes 
that the veteran is right side dominant.  

The veteran's disability of the fourth left finger is 
currently evaluated under 38 C.F.R. 4.124a Diagnostic Code 
8515, as mild incomplete paralysis of the median nerve.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
See 38 C.F.R. § 4.124a (2006).  When the involvement is 
wholly sensory, the rating should be for the mild, or at the 
most, moderate degree.  Id.  

Under 38 C.F.R. § 4.124a Diagnostic Code 8515 a 60 percent 
rating is assigned for complete paralysis of the minor median 
nerve which produces inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances. 

A 40 percent disability rating is warranted for severe 
incomplete paralysis of the minor median nerve, a 20 percent 
disability rating is warranted for moderate incomplete 
paralysis of the minor median nerve, and a 10 percent 
disability rating is warranted for mild incomplete paralysis 
of the minor median nerve.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Also rated on 
the same scale is neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, with a 
maximum rating equal to moderate, incomplete paralysis.  38 
C.F.R. § 4.124.

38 C.F.R. § 4.71a Diagnostic Code 5227 and Diagnostic Code 
5230, respectively, provide for only a non-compensable (0 
percent) rating for ankylosis or limitation of motion of the 
ring or little finger.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Because the veteran's fourth left finger was found to bear a 
surgical scar, the Board has considered criteria found in 
38 C.F.R. § 4.118 for skin disability.  As such scar is 
necessarily of less area than 144 square inches and has never 
been found to be deep, unstable, painful on examination, or 
to limit motion, Diagnostic Codes 7801, 7802, 7803, and 7804 
are not for application.  The Board has taken into the scar 
into account in rating by considering all limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Other than noting the existence of this scar, no 
evidence shows the scar to result in additional limitation of 
function. 

A June 2004 examination found range of motion of veteran's 
left fourth finger to be less than normal and an October 2006 
examination report found ankylosis of both the distal and 
proximal interphalangeal joints of this finger; thus, no 
range of motion was measured at this examination.  As 
indicated above, neither limitation of motion nor ankylosis 
of the ring finger warrants a compensable rating.  Therefore, 
a separate or higher compensable schedular rating based on 
these findings is not available for the veteran's disability 
on appeal.  Because the maximum rating available for loss of 
motion of the fourth finger is a noncompensable rating, 
application of 38 C.F.R. § 4.40 and § 4.45 does not result in 
a higher or additional rating.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  Furthermore, the October 2006 examiner 
stated that function of the left fourth finger was not 
further limited by pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive use, thus 
addressing the DeLuca factors.  

Both examination reports indicate that the veteran suffers 
from pain due to his left fourth finger disability.  During 
the June 2004 examination, he reported increased pain and 
loss of use and feeling in the left hand as well as 
difficulty performing certain tasks.  Functional loss was 
reported as loss of grip and strength with associated pain.  
However, this examiner also reported that the veteran had 
normal upper and lower extremity neurological examination.  A 
history provided by the veteran, recorded in the October 2006 
examination report, indicates that he has constant pain that 
travels up and down his left arm, describing the pain as 
burning, aching, sharp, and cramping with the most severe 
pain that of level 3 on an increasing scale of 1 to 10.  He 
also reported having some difficulty holding objects and that 
he sometimes is unable to use the left hand due to pain and 
spasms.  Finally, he reported that he was able to function 
during pain, although he did use pain medications.  

This evidence does not show that the veteran's left fourth 
finger disability warrants a higher rating based on 
neurological manifestations.  The veteran's description of 
this pain on the low end of a severity scale indicates a 
corresponding level of either mild incomplete paralysis, 
neuralgia, or neuritis.  While he indicated that sometimes he 
could not use the hand due to pain and spasm, there are no 
objective findings of spasm, or other than normal sensation.  
As such, the 10 percent rating already assigned reflects his 
complaints of low level pain and reduced function due to this 
disability.  


Extraschedular consideration

In his November 2004 notice of disagreement, the veteran 
contended that his disability of the left fourth finger 
affected his job performance.  In the June 2004 examination 
report, he reported that he had lost time on over "150 
occasions with bedrest."  Based on these assertions, the 
Board has considered whether referral for extraschedular 
consideration is warranted in this case.  In the May 2005 
statement of the case, the veteran was provided the complete 
text of 38 C.F.R. § 3.321, the relevant regulation for 
extraschedular ratings.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

No evidence of record shows the veteran to have required 
periods of hospitalization for his residuals of left fourth 
finger flexion tendon rupture.  Nor does the Board find 
evidence of record that his residuals of left fourth finger 
flexion tendon rupture has caused a marked interference with 
his employment.  The veteran has not provided any evidence 
showing that any time lost as a result of the disability on 
appeal has caused him to lose employment or has prevented him 
from obtaining employment.  He reported during the October 
2006 examination that he worked in construction until 2004, 
but has not indicated why he left that profession.  

Significantly, the record contains numerous reports of 
treatment for other physical disabilities and of other 
pathology underlying left hand pain.  May 2000 VA clinical 
notes report complaints of radicular symptoms of both arms.  
February 2000 VA clinical notes report that the veteran 
sought treatment for a sheet metal cut of his right hand.  A 
March 2005 VA clinical note reports that the veteran suffered 
from problems of his left had stemming from cervical spine 
disease.  His report of losing time on 150 occasions 
immediately followed his report of a history of migraine 
headaches and hand pain; making unclear the contribution, if 
any, of his left fourth finger disability to this lost time.  
Furthermore, his report of losing time on 150 occasions is 
contradicted by his report, also in the June 2004 examination 
report, that he lost time one or two times per month.  Given 
the lack of evidence of any hospitalization or interference 
with employment because of his left fourth finger disability, 
referral for extraschedular consideration is not warranted.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

An evaluation in excess of 10 percent disabling for residuals 
of left fourth finger flexion tendon rupture is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


